Order filed December 8, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00668-CV
                                   ____________

                     SHELLY R. ROWLANDS, Appellant

                                         V.

   BRADLEY J. HARTZOG AND TOMBALL FOREST EXPRESS, LLC,
                         Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-82895

                                    ORDER
      Appellant’s brief was due November 30, 2020.No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before December 30, 2020, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel Consists of Justices Christopher, Wise, and Hassan.